Citation Nr: 1818649	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dermatitis of the left foot.

2.  Entitlement to service connection for a left foot condition, to include dermatitis and residuals of a fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran filed a claim in May 1955 to establish service connection for "left foot dermatitis" and "lymphogranuloma".  These claims were denied in an August 1955 rating decision because the record, at the time, contained a recent hospital report showing "no residuals of the claimed dermatitis of the left foot or of lymphogranuloma" (emphasis added).  It is clear that this rating decision denied entitlement to service connection for two separate disabilities (i.e., dermatitis of the left foot and residuals of lymphogranuloma).  In September 2010, the Veteran submitted a statement indicating that he has had "problems with [his] feet" since service.  However, throughout the pendency of this claim, the RO has characterized the claim now on appeal as one of entitlement to service connection for "dermatitis of the left foot, residuals of lymphogranuloma."  At no time since initiating this appeal does the record show that the Veteran has sought to establish service connection for residuals of lymphogranuloma (i.e., a sexually transmitted disease).  Thus, absent the Veteran's desire to reopen the previously denied claim of entitlement to service connection for lymphogranuloma, the Board will only proceed with adjudicating his service connection claim for a left foot condition.

Additionally, the Board acknowledges that when addressing the scope of a claim, the inquiry should not be limited to the diagnosis alleged by the claim but should include all diagnoses which may reasonably be encompassed by several factors including: the (1) claimant's description of the claim; (2) symptoms the claimant describes; and (3) information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In this case, while it is clear the Veteran has sought to establish service connection for a left foot condition, it does not appear-through his written statements and current medical findings- that he has sought to limit his service connection claim to one merely for a diagnosis of a skin condition.  In fact, his service treatment records also document a left foot fracture.  Thus, the Board has recharacterized the claim as shown above.

As will be explained below, the Board finds that the reopened claim of entitlement to service connection for a left foot condition, including dermatitis and residuals of a fracture, requires more development before a determination can be made, so the Board is REMANDING this issue to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in May 1955, the RO denied the Veteran's claim of entitlement to service connection for dermatitis of the left foot.

2.  Evidence received since the final May 1955 decision is both new and material, and raises a reasonable possibility of substantiating the underlying claim


CONCLUSION OF LAW

As new and material evidence has been received, the criteria for reopening the claim of entitlement to service connection for left foot dermatitis have been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen Claim

Generally, an unappealed decision by the AOJ is final.  See 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 2012 rating decision, the AOJ continued the prior denial of service connection for dermatitis of the left foot.  Irrespective of any decision by the AOJ to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Among the relevant evidence added to the record since the last final denial is the Veteran's written contentions, November 2011 VA examination, and May 2012 private medical statement, which address continuity of symptomatology or establish a current diagnosis.  In this case, the Board finds that this evidence is new, as it was not previously associated with the record.  Moreover, this evidence is also material, as it raises a reasonable possibility of substantiating his claim.

Thus, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left foot condition.


ORDER

New and material evidence having been submitted, the finally adjudicated claim of entitlement to service connection for a left foot condition, including dermatitis and residuals of a fracture, is reopened.


REMAND

The Veteran seeks entitlement to service connection for a left foot condition, including dermatitis and residuals of a fracture, which he contends is etiologically related to his active military service.  His service treatment records (STRs) show complaints and document treatment related to this claimed condition.  See, e.g. STRs dated July 14, 1951 (residuals of fracture; pain and edema of left second toe); July 24, 1951 (left foot dermatophytosis; cellulitis with lymphangitis of third interdigital space); Aug. 9, 1951 (ulcers on left foot; athlete's foot secondary to infection between third and fourth toes; calluses on heel); Sept. 5, 1951 (athlete's foot); June 7, 1952 (athlete's foot); July 11, 1952 (athlete's foot); and, Aug. 9, 1952 (athlete's foot).  While the Veteran was afforded a VA compensation examination in October 2011, at which time the examiner found current diagnoses of a left foot condition, the adequacy of this report is called into question since the examiner indicated that he did not have the Veteran's entrance or separation exam reports to review; thus, the examiner did not have a clear picture of the Veteran's in-service history.  Additionally, the October 2011 medical opinion is inadequate because the VA examiner did not adequately address the Veteran's competent statements concerning a continuity of symptoms since service, and the examiner also failed to provide an adequate rationale supporting this opinion.  In light of the above, the Board concludes that a new examination is warranted.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination addressing the nature and etiology of his claimed left foot condition, including dermatitis and residuals of a fracture.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's left foot condition.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran another Supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


